DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 30, 2021 and November 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 8, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1, hereinafter “Yamazaki ‘434”).
Regarding claim 2, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 
forming a gate insulating film 110 over the gate electrode (Fig. 1A; [0029], lines 9-15);
forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 
forming a second oxide semiconductor film 120b over the first oxide semiconductor film (Fig. 1B; [0030], lines 1-10),
note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film ([0031], lines 1-18; note: if O2/Ar is the oxygen/argon flow ratio, then                         
                            
                                
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                                
                                    1
                                    +
                                    
                                        
                                            O
                                        
                                        
                                            2
                                        
                                    
                                    /
                                    A
                                    r
                                
                            
                            ×
                            100
                        
                     is the percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas; for oxygen/argon flow ratios of 1 and 5, the percentages of a flow rate of an oxygen gas in entire flow rate of a deposition gas are 50% and 83%, respectively, as shown in the Examiner’s graphs below),

    PNG
    media_image1.png
    750
    1104
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    1092
    media_image2.png
    Greyscale

wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, M, and zinc, wherein M is aluminum, gallium, yttrium, or tin ([0010], lines 3-5 and [0030], lines 4-5).
Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein a proportion of the indium is higher than a proportion of M in the first oxide semiconductor film, wherein a proportion of the indium is higher than a proportion of M in the second oxide semiconductor film, and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),
 wherein the first oxide semiconductor film 403a comprises a region having lower crystallinity than the second oxide semiconductor film 403b ([0030], lines 19-21; [0033], lines 1-10; [0104], lines 1-2).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s embodiment to provide the insulating film as an oxide insulating film, and to form the first oxide semiconductor film to comprise a region having lower crystallinity than the second oxide semiconductor film, as taught by Yamazaki ‘434, to form a proportion of the indium to be higher than a proportion of M in the first oxide semiconductor film, and to form a proportion of the indium to be higher than a proportion of M in the second oxide semiconductor film, in order to enable the insulating film to supply oxygen to the second oxide semiconductor film, thereby making a number of oxygen vacancies within the second oxide semiconductor film to be small so as to improve the reliability of the thin film transistor (Yamazaki ‘434: [0110], lines 15-19 and [0117], lines 9-12), and to provide that the absorption coefficient due to localized states of a region where a channel is formed or at least the second oxide semiconductor film can be lower than or equal to 3×10-3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical and/or optical characteristics (e.g., band gap, electron affinity, carrier density, carrier mobility, resistivity, absorptivity, etc.) of the first oxide semiconductor film and the second oxide semiconductor film for a desired application, respectively.
Therefore, Lee and Yamazaki ‘434 in combination teach “forming an oxide insulating film over and in direct contact with the second oxide semiconductor film.”
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 3, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 
forming a gate insulating film 110 over the gate electrode (Fig. 1A; [0029], lines 9-15);
forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 
forming a second oxide semiconductor film 120b over the first oxide semiconductor film (Fig. 1B; [0030], lines 1-10),
forming an insulating film 130 over and in direct contact with the second oxide semiconductor film (Fig. 1E; [0039], lines 1-3; note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
note: an oxygen flow rate in the range of from 5% to 15% corresponds to an oxygen/argon flow ratio in the range of from 0.053 to 0.18 (see the Examiner’s graph on page 3 hereinabove), which lies inside the prior art range of from about 0 to about 10 for the oxygen/argon flow ratio for forming the first oxide semiconductor film), and 
wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is higher than or equal to 70% and lower than or equal to 100% ([0031], lines 1-18; note: the prior art range for the oxygen/argon flow ratio of from about 5 to about 80 for forming the second oxide semiconductor film corresponds to an oxygen flow rate in the range of from 83% to 99% (see the Examiner’s graph on page 4 hereinabove), which falls within the claimed range of from 70% to 100%),
wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, M, and zinc, wherein M is aluminum, gallium, yttrium, or tin ([0010], lines 3-5 and [0030], lines 4-5).
Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein a proportion of the indium is higher than a proportion of M in the first oxide semiconductor film, wherein a proportion of the indium is higher than a proportion of M in the second oxide semiconductor film, and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),

Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s embodiment to provide the insulating film as an oxide insulating film, and to form the first oxide semiconductor film to comprise a region having lower crystallinity than the second oxide semiconductor film, as taught by Yamazaki ‘434, to form a proportion of the indium to be higher than a proportion of M in the first oxide semiconductor film, and to form a proportion of the indium to be higher than a proportion of M in the second oxide semiconductor film, in order to enable the insulating film to supply oxygen to the second oxide semiconductor film, thereby making a number of oxygen vacancies within the second oxide semiconductor film to be small so as to improve the reliability of the thin film transistor (Yamazaki ‘434: [0110], lines 15-19 and [0117], lines 9-12), and to provide that the absorption coefficient due to localized states of a region where a channel is formed or at least the second oxide semiconductor film can be lower than or equal to 3×10-3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical and/or optical characteristics (e.g., band gap, electron affinity, carrier density, carrier mobility, resistivity, absorptivity, etc.) 
Therefore, Lee and Yamazaki ‘434 in combination teach “forming an oxide insulating film over and in direct contact with the second oxide semiconductor film.”
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Furthermore, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Lee shows in Figs. 1A-1E and related text a method for manufacturing a semiconductor device (thin film transistor (TFT)) ([0029], lines 1-3) comprising: 
forming a gate electrode G (Fig. 1A; [0029], lines 3-9); 
forming a gate insulating film 110 over the gate electrode (Fig. 1A; [0029], lines 9-15);
forming a first oxide semiconductor film 120a over the gate insulating film (Fig. 1B; [0030], lines 1-10); and 

forming an insulating film 130 over and in direct contact with the second oxide semiconductor film (Fig. 1E; [0039], lines 1-3; note: although Lee’s passivation layer 130 is not expressly described as being an insulating layer, it must necessarily be electrically insulating; if it were not so, the source electrode S and the drain electrode D would be short-circuited and the thin film transistor would be inoperable), 
wherein each of the first oxide semiconductor film and the second oxide semiconductor film comprises indium, M, and zinc, wherein M is aluminum, gallium, yttrium, or tin ([0010], lines 3-5 and [0030], lines 4-5).
Lee does not explicitly disclose the insulating film is an oxide insulating film, wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film is 10%, wherein percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film is 100%, wherein a proportion of the indium is higher than a proportion of M in the first oxide semiconductor film, wherein a proportion of the indium is higher than a proportion of M in the second oxide semiconductor film, and wherein the first oxide semiconductor film comprises a region having lower crystallinity than the second oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text the insulating film 407 (407a/407b) is an oxide insulating film ([0110], lines 3-7),
wherein percentage of a flow rate of an oxygen gas (10%) in entire flow rate of a deposition gas (flow rate of oxygen: 20 sccm; flow rate of argon: 180 sccm) for forming the first oxide semiconductor film is 10% ([0274], lines 1-9), and

wherein the first oxide semiconductor film 403a comprises a region having lower crystallinity than the second oxide semiconductor film 403b ([0030], lines 19-21; [0033], lines 1-10; [0104], lines 1-2).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor (TFT) having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s embodiment to provide the insulating film as an oxide insulating film, to set a percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the first oxide semiconductor film to be 10%, to set a percentage of a flow rate of an oxygen gas in entire flow rate of a deposition gas for forming the second oxide semiconductor film to be 100%, and to form the first oxide semiconductor film to comprise a region having lower crystallinity than the second oxide semiconductor film, as taught by Yamazaki ‘434, to form a proportion of the indium to be higher than a proportion of M in the first oxide semiconductor film, and to form a proportion of the indium to be higher than a proportion of M in the second oxide semiconductor film, in order to: (1) enable the insulating film to supply oxygen to the second oxide semiconductor film, thereby making a number of oxygen vacancies within the second oxide semiconductor film to be small so as to improve the reliability of -3/cm when measured by a constant photocurrent method (CPM) (Yamazaki ‘434: [0031], lines 1-7), and in order to optimize the electrical and/or optical characteristics (e.g., band gap, electron affinity, carrier density, carrier mobility, resistivity, absorptivity, etc.) of the first oxide semiconductor film and the second oxide semiconductor film for a desired application, respectively.
Therefore, Lee and Yamazaki ‘434 in combination teach “forming an oxide insulating film over and in direct contact with the second oxide semiconductor film.”
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee does not explicitly disclose the second oxide semiconductor film includes a crystal part, and the crystal part has a c-axis alignment.
Yamazaki ‘434 teaches in Fig. 1A and related text the second oxide semiconductor film 403b includes a crystal part, and the crystal part has a c-axis alignment ([0020], lines 5-6 and [0033], lines 1-10).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to include a crystal part, wherein the crystal part has a c-axis alignment, as taught by Yamazaki ‘434, in order to provide a compromise between a single crystal structure, which may have a high electron mobility but is difficult to form on an underlying gate insulating film, and an amorphous structure, which may have a lower electron mobility but is easier to form at low temperature on an arbitrary surface such as a surface of an underlying gate insulating film (Yamazaki ‘434: [0034]).
Regarding claim 12, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.

Yamazaki ‘434 teaches in Fig. 1A and related text the second oxide semiconductor film 403b includes a crystal part, and the crystal part has a c-axis alignment ([0020], lines 5-6 and [0033], lines 1-10).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to include a crystal part, wherein the crystal part has a c-axis alignment, as taught by Yamazaki ‘434, in order to provide a compromise between a single crystal structure, which may have a high electron mobility but is difficult to form on an underlying gate insulating film, and an amorphous structure, which may have a lower electron mobility but is easier to form at low temperature on an arbitrary surface such as a surface of an underlying gate insulating film (Yamazaki ‘434: [0034]).
Regarding claim 16, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee does not explicitly disclose the second oxide semiconductor film includes a crystal part, and the crystal part has a c-axis alignment.

Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to include a crystal part, wherein the crystal part has a c-axis alignment, as taught by Yamazaki ‘434, in order to provide a compromise between a single crystal structure, which may have a high electron mobility but is difficult to form on an underlying gate insulating film, and an amorphous structure, which may have a lower electron mobility but is easier to form at low temperature on an arbitrary surface such as a surface of an underlying gate insulating film (Yamazaki ‘434: [0034]).
Regarding claim 17, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate 
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘434 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline structure) than the first oxide semiconductor film (Yamazaki ‘434: [0030], lines 19-21 and [0033], lines 1-10).
Regarding claim 18, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate temperature (room temperature, which is 20-25 [Symbol font/0xB0]C) in forming the first oxide semiconductor film 403a ([0105], lines 1-3 and 9-11).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline structure) than the first oxide semiconductor film (Yamazaki ‘434: [0030], lines 19-21 and [0033], lines 1-10).
Regarding claim 19, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee does not explicitly disclose a substrate temperature in forming the second oxide semiconductor film is higher than a substrate temperature in forming the first oxide semiconductor film.
Yamazaki ‘434 teaches in Fig. 1A and related text a substrate temperature (400 [Symbol font/0xB0]C) in forming the second oxide semiconductor film 403b is higher than a substrate temperature (room temperature, which is 20-25 [Symbol font/0xB0]C) in forming the first oxide semiconductor film 403a ([0105], lines 1-3 and 9-11).
Lee and Yamazaki ‘434 are analogous art because they both are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set a substrate temperature in forming the second oxide semiconductor film to be higher than a substrate temperature in forming the first oxide semiconductor film, as taught by Yamazaki ‘434, in order to provide the second oxide semiconductor film with a higher degree of crystallinity (e.g., a c-axis aligned crystalline structure) than the first oxide semiconductor film (Yamazaki ‘434: [0030], lines 19-21 and [0033], lines 1-10).
Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Kim et al. (US 2015/0060990 A1).
Regarding claim 5, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as taught by Kim, in order to simplify the manufacturing process such that the sputtering apparatus need only contain a single target rather than a plurality of targets, whereby materials and properties of the first oxide semiconductor film and the second oxide semiconductor film may still be different from each other owing to different flow rates of oxygen gas (Kim: [0104]).
Regarding claim 9, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).
Lee, Yamazaki ‘434 and Kim are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as taught by Kim, in order to simplify the manufacturing process such that the sputtering apparatus need only contain a single target rather than a plurality of targets, whereby materials and properties of the first oxide semiconductor film and the second oxide semiconductor film may still be different from each other owing to different flow rates of oxygen gas (Kim: [0104]).
Regarding claim 13, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above, including the first oxide semiconductor film is formed by a sputtering target (Lee: [0030], lines 11-14).
Lee in view of Yamazaki ‘434 does not explicitly disclose the second oxide semiconductor film is formed by the sputtering target (i.e., the same sputtering target by which the first oxide semiconductor film is formed).
Kim teaches in Fig. 7B and related text the second oxide semiconductor film 20 is formed by the sputtering target (“a single target”) ([0074], lines 4-5; [0103]-[0104]; [0108], lines 1-2).
Lee, Yamazaki ‘434 and Kim are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film by the sputtering target, as taught by Kim, in order to simplify the manufacturing process such that the sputtering apparatus need only contain a single target rather than a plurality of targets, whereby materials and properties of the first oxide semiconductor film and the second oxide semiconductor film may still be different from each other owing to different flow rates of oxygen gas (Kim: [0104]).
Claims 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Yamazaki (US 2013/0334523 A1, hereinafter “Yamazaki ‘523”).
Regarding claim 6, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose the proportion of the M is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4.
Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or 
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set the proportion of the M to be higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc to be higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4, as taught by Yamazaki ‘523, in order to form at least the second oxide semiconductor layer with an appropriate composition that may provide needed electrical characteristics (e.g., field-effect mobility, threshold voltage, and variation) (Yamazaki ‘523: [0079]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Regarding claim 10, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose the proportion of the M is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc 
Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4 ([0075], lines 10-13 which discloses In:Ga:Zn=4:2:3).
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set the proportion of the M to be higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc to be higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4, as taught by Yamazaki ‘523, in order to form at least the second oxide semiconductor layer with an appropriate composition that may provide needed electrical characteristics (e.g., field-effect mobility, threshold voltage, and variation) (Yamazaki ‘523: [0079]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 
Regarding claim 14, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose the proportion of the M is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4.
Yamazaki ‘523 teaches in Fig. 2B and related text the proportion of the M (in second oxide semiconductor layer 408b) is higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc is higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4 ([0075], lines 10-13 which discloses In:Ga:Zn=4:2:3).
Lee, Yamazaki ‘434 and Yamazaki ‘523 are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Yamazaki ‘523 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to set the proportion of the M to be higher than or equal to 1.5 and lower than or equal to 2.5 and a proportion of the zinc to be higher than or equal to 2 and lower than or equal to 4 when the proportion of the indium is 4, as taught by Yamazaki ‘523, in order to form at least the second oxide semiconductor layer with an appropriate 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  MPEP 2144.05(II)(A) (emphasis added).
Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2, 3 and 4 above, respectively, and further in view of Fukuhara et al. (US 2011/0141076 A1).
Regarding claim 7, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0072], lines 1-6; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form a thickness of the second oxide semiconductor film to be larger than a thickness of the first oxide semiconductor film, as taught by Fukuhara, in order to further stabilize the threshold voltage of the thin film transistor (TFT) (Fukuhara: [0013], lines 1-3; [0076], lines 15-19; and Abstract, lines 1-2), thereby furthering Lee’s stated objective of ensuring reliability of the TFT by preventing a shift of the threshold voltage (Lee: [0023] and [0042]).
Regarding claim 11, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0073], lines 1-5; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Fukuhara because they are from the same field of endeavor.

Regarding claim 15, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee in view of Yamazaki ‘434 does not explicitly disclose a thickness of the second oxide semiconductor film is larger than a thickness of the first oxide semiconductor film.
Fukuhara teaches in Fig. 1 and related text a thickness (10-100 nm) of the second oxide semiconductor film 144 is larger than a thickness (3-5 nm) of the first oxide semiconductor film 142 ([0073], lines 1-5; [0078], lines 1-4; [0092], lines 1-8; [0094], lines 1-2; [0096], lines 1-5; [0097], lines 1-3).
Lee, Yamazaki ‘434 and Fukuhara are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Fukuhara because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of .
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0168743 A1) in view of Yamazaki (US 2014/0042434 A1) as applied to claims 2-4 above, respectively, and further in view of Akimoto et al. (US 2010/0109003 A1).
Regarding claim 20, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 2 above.
Lee in view of Yamazaki ‘434 does not disclose the second oxide semiconductor film comprises a depression, and the oxide insulating film is in direct contact with the depression of the second oxide semiconductor film.
Akimoto teaches in Fig. 3B and related text the second oxide semiconductor film 103 comprises a depression ([0060], lines 3-6), and the oxide insulating film 107 is in direct contact with the depression of the second oxide semiconductor film ([0105], lines 1-7).
Lee, Yamazaki ‘434 and Akimoto are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Akimoto because they are from the same field of endeavor.

Regarding claim 21, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 3 above.
Lee in view of Yamazaki ‘434 does not disclose the second oxide semiconductor film comprises a depression, and the oxide insulating film is in direct contact with the depression of the second oxide semiconductor film.
Akimoto teaches in Fig. 3B and related text the second oxide semiconductor film 103 comprises a depression ([0060], lines 3-6), and the oxide insulating film 107 is in direct contact with the depression of the second oxide semiconductor film ([0105], lines 1-7).
Lee, Yamazaki ‘434 and Akimoto are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Akimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to comprise a depression, 
Regarding claim 22, Lee in view of Yamazaki ‘434 discloses substantially the entire claimed invention, as applied to claim 4 above.
Lee in view of Yamazaki ‘434 does not disclose the second oxide semiconductor film comprises a depression, and the oxide insulating film is in direct contact with the depression of the second oxide semiconductor film.
Akimoto teaches in Fig. 3B and related text the second oxide semiconductor film 103 comprises a depression ([0060], lines 3-6), and the oxide insulating film 107 is in direct contact with the depression of the second oxide semiconductor film ([0105], lines 1-7).
Lee, Yamazaki ‘434 and Akimoto are analogous art because they each are directed to a thin film transistor having an oxide semiconductor active layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Yamazaki ‘434 with the specified features of Akimoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Lee in view of Yamazaki ‘434 to form the second oxide semiconductor film to comprise a depression, and to form the oxide insulating film to be in direct contact with the depression of the second oxide semiconductor film, as taught by Akimoto, in order to improve the field .
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Lee and Yamazaki ‘434 fail to teach “forming an oxide insulating film over and in direct contact with the second oxide semiconductor film” (emphasis original), as recited in claims 2-4, it is respectfully submitted that Lee in view of Yamazaki ‘434 in combination teach this limitation.  Lee discloses in Fig. 1E (reproduced below) and related text forming a passivation layer 130 over and in direct contact (i.e., physically touching without any intervening element(s)) with the second oxide semiconductor film 120b’ ([0038], lines 1-4 and [0039], lines 1-3).
  

    PNG
    media_image3.png
    575
    849
    media_image3.png
    Greyscale

oxide insulating film ([0110], lines 3-7).  It is emphasized that Yamazaki ‘434 is not being relied upon to teach the claimed structural relationship between the insulating film and the second oxide semiconductor film, inasmuch as the claimed structural relationship (i.e., direct contact) between the insulating film and the second oxide semiconductor film is satisfactorily disclosed by the primary reference, Lee.  Instead, Yamazaki ‘434 is being relied upon for an explicit enumeration of suitable insulating materials for an insulating film covering an oxide-semiconductor-based, bottom-gate thin film transistor, such as silicon oxide, gallium oxide, and aluminum oxide ([0110], lines 3-7).  Therefore, it is respectfully submitted that Lee and Yamazaki ‘434 in combination teach “forming an oxide insulating film over and in direct contact with the second oxide semiconductor film,” as recited in each of independent claims 2, 3 and 4.  Accordingly, the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamazaki ‘434 is being maintained by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811